OPINION OF THE COURT
Memorandum.
The question before the court is whether the Appellate Division erred as a matter of law in finding that the “due diligence” requirement of CPLR 308 (subd 4) had not been met. Expressed another way, the question is whether, on the facts before us, there was demonstrated due diligence as a matter of law.
We note in passing that we do not construe the determination at the Appellate Division as having laid down any hard rule of law. Indeed, in determining the question of whether due diligence has been exercised, no rigid rule could properly be prescribed. Viewing this case on its facts, we conclude there was no error of law, and the order should be affirmed, with costs, and the certified question answered in the affirmative.
*908Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, and question certified answered in the affirmative in a memorandum.